Luke, J.
1. This case arose upon a petition for a money rule by A. H. S. Ginn and W. A. J. Bay, as executors of the will of W. H. Berryman, against Alex. Johnson and Worley Adams, who as attorneys at law represented said executors in matters growing out of the contested probate of Berryman’s will. The petition alleged that said attorneys agreed to represent plaintiffs for a contingent fee of one half of the amount recovered; and this was admitted by defendants. The attorneys effected a settlement of the matter for $4,000. According to the evidence $2,000 of the recovery was paid out as directed by the executors, except that the attorneys retained $250 out of said $2,000, as expenses. Defendants in error contended that the retention of this amount was unauthorized and improper. ' Further, there was evidence that defendants in error had paid out $400 as expenses. They prayed for a rule for $2,000. The jury found a verdict for $325, with interest, seemingly taking the view that the litigants should share equally the expenses of litigation. We are not prepared to say that the verdict was unauthorized by the evidence; and even if, as is contended, it was a compromise ver*223diet, this alone is not canse for setting it aside. Harrison v. Powell, 24 Ga. 530 (2); Godwin v. Albany Fertilizer Co., 99 Ga. 181 (25 S. E. 181).
2. “That a witness, after the trial, made certain declarations at variance with his sworn testimony, will not work a new trial.” Lasseter v. Simpson, 78 Ga. 61 (6) (3 S. E. 243).
3. The excerpt from the judge’s charge fairly stated the contentions of the litigants, and grounds 2 and 3 of the amendment to the motion for a new trial add nothing to the general grounds. There being no merit in any of the assignments of error, the judgment will not be reversed.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.